DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/13/2020 is considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim(s) 1 it has been held that the recitation that an element is “capable of”, as disclosed in Line 3 of the claim, performing a function is not a positive limitation but only 
Claim 5 recites the limitation "multiplying a ratio of (S/S.sub.r)" in Lines 2 and 3 and “PF”.   It is unclear what the limitation “S” is in the claim and what the limitation “PF” is in the claim.  Further it is unclear if the limitation S/S.sub.r is limiting the claim further as claim terms that are enclosed within parentheses may give the appearance of being non-limiting.
Claims 6 and 10 recite the limitation "the I.sub.r" and “the I.sub.2” in Line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Russell et al. (GB 2466472A), hereinafter ‘Russell’.

Regarding Claims 1 and 8, Russell teaches a condition monitoring device, configured to monitor power consumption and loading of a motor (Page 1, first paragraph), the condition monitoring device comprising: a housing body capable of being affixed to a body of the motor (Page 5, first paragraph, device fitting to motor); an interface for receiving a value of a current (I.sub.m) in a stator of the motor, wherein the current (I.sub.m) is measured using at least one current measuring device (Page 5, second paragraph, total power supplied to panel calculated from current measurements); at least one sensor housed within the housing body, for measuring a magnetic flux around the motor and vibrations in the motor (Page 5, first paragraph, vibration sensors; Page 2, fourth paragraph, vibration in consideration of flux present between stator and rotor), wherein the magnetic flux, the vibrations and the current (I.sub.m) are measured within a predefined time window (Page 4 last paragraph, log the input and output over a period of time); a memory, configured to store values of one or more rated parameters of the motor, wherein the values of one or more rated parameters are predefined at a time of manufacture of the motor (Page 5, first paragraph, plate data from all motors inputted to logger which includes hardware and software); one or more processors (Page 5, first paragraph, logger which includes hardware and software) configured to: calculate a first slip (S.sub.m) of the motor based the measured magnetic flux and the vibrations (Page 5, first paragraph, vibration sensors; Page 2, fourth paragraph, vibration sensed in consideration of flux present between stator and motor), and a second slip (S.sub.r) of the motor at a rated load condition and a rated power (P.sub.i)rated, using the values of one or more rated parameters, wherein the one or more rated parameters comprise at least a rotor speed (N.sub.r) at rated load condition; calculate a value of new power (P.sub.i) and a value of rotor current (I.sub.2_load) based on the first slip (S.sub.m), the second slip (S.sub.r) and a value rated power (P.sub.i)rated at rated load (Page 1, second to last paragraph-Page 2 fourth paragraph); estimate a value of current (I.sub.tune) based on the measured value of current (I.sub.m), a value of current (I.sub.0) calculated at no load condition, and the value of rotor current (I.sub.2_load) (Page 5, 2nd-last paragraph, discloses current sensors to provide comparisons and estimates of motor input and output using range of load conditions; Page 3-4 considers estimates at no load conditions); and calibrate a value of (Page 5, 2nd-last paragraph, discloses analysis is performed and estimates made for power from vibration and plate data and further calculated from current/voltage measurements; estimation is dependents on measurement of motor speed and drive frequency; ranges of load conditions disclosed are in response to operators managing the power, further disclosing safety features including use of alarms in response to power outside set limits).

Regarding Claims 3 and 9, Russell further discloses wherein the magnetic flux, the vibrations and the current (I.sub.m) are measured within the predefined time window by synchronizing measurements of the at least one sensor and the current measuring device, wherein synchronizing comprises: receiving a value of a time of measurement of the current (I.sub.m); and measuring the magnetic flux and the vibrations within a predefined time instance from reception of the value of the time (Page 5, 2nd-last paragraph, system recorded log of measurements of current, voltage, power, and vibrations for twenty four hours; by sampling over a period of time the system provided data on trends of power of motor in response to inputs).

Regarding Claim 4, Russell further discloses wherein the one or more rated parameters further comprise at least one of current drawn at rated load (I.sub.r), rated power (P.sub.0), rotor speed (N.sub.r) at rated load, line frequency (f.sub.s), motor supply voltage (V), power factor at rated load (PF) and efficiency at rated load (E) (Page 2, last paragraph).

Regarding Claim 5, Russell further discloses wherein the new power (P.sub.i) is calculated by multiplying a ratio of (S/S.sub.r) with the value of rated power (P.sub.i)rated, wherein the value 

Regarding Claim 7, Russell further discloses wherein the one or more processors are further configured to calculate a calibrated value of rated power (P.sub.C) at rated load using the current (I.sub.tune) (Page 5, 2nd-last paragraph, discloses analysis is performed and estimates made for power from vibration and plate data and further calculated from current/voltage measurements; estimation is dependents on measurement of motor speed and drive frequency; ranges of load conditions disclosed are in response to operators managing the power; Page 3 estimates considering loads).

Allowable Subject Matter
Claims 2, 6, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 35 USC 112 rejections.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 2, the closest prior art fails to disclose nor would it be obvious to combine “wherein the magnetic flux, the vibrations and the current (I.sub.m) are measured when a temperature of the motor is stable with respect to variations of a load associated with the motor” in combination with all other limitations of the claim and base claim would render the claim allowable over the prior art.

Regarding Claim 6, the closest prior art fails to disclose nor would it be obvious to combine “wherein the one or more processors are configured to tune the value of current (I.sub.tune) by: determining an angle (.alpha.) between the I.sub.r and the I.sub.2 and an angle (.PHI..sub.m) based on the (I.sub.m) and the (P.sub.i); calculating the value of current (I.sub.tune) based on a function (f.sub.n), wherein the function (f.sub.n) is a radicand with an index 2, and wherein the function comprises the value of current (I.sub.m) multiplied with a value of (.PHI..sub.m), the value of current (I.sub.0), the value of PF, the value of rotor current (I.sub.2_Load) and a value of cosine of (.alpha.); and calibrating the value of rotor speed (N.sub.r) based on value obtained by calculating a difference between the value of current (I.sub.tune) and the value of measured current (I.sub.m), wherein calibrating comprises varying the value of rotor speed (N.sub.r) in regular intervals” in combination with all other limitations of the claim and base claim would render the claim allowable over the prior art.
Regarding Claim 10, the closest prior art fails to disclose nor would it be obvious to combine “wherein tuning the value of current (I.sub.tune) comprises: determining an angle (.alpha.) between the I.sub.r and the I.sub.2 and an angle (.PHI..sub.m) based on the (I.sub.m) and the (P.sub.i); calculating the value of current (I.sub.tune) based on a function (f.sub.n), wherein the function (f.sub.n) is a radicand with an index 2, and wherein the function comprises the value of current (I.sub.m) multiplied with a value of (.PHI..sub.m), the value of current (I.sub.0), the value of PF, the value of rotor current (I.sub.2_Load) and a value of cosine of (.alpha.); and calibrating the value of rotor speed (N.sub.r) based on value obtained by calculating a difference between the value of current (I.sub.tune) and the value of measured current (I.sub.m), wherein calibrating comprises varying the value of rotor speed (N.sub.r) in regular intervals” in combination with all other limitations of the claim and base claim would render the claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868